Mount, J.
During his lifetime, H. S. Komfield was conducting a retail liquor business, in the city of Bellingham. The city had issued to him a retail liquor license in consideration of $1,000, authorizing the sale of liquors at his place of business from June 30, 1909, to June 30, 1910. He conducted business under this license until January, 1910, when he died. His widow was appointed administratrix of his estate. This liquor license was scheduled as a part of the estate. After the death of Mr. Komfield, the Pacific Brewing & Malting Company, without the consent of the administratrix, took the license certificate from its place in the saloon and had it transferred by the city to the defendant Louis Komfield. Thereafter the administratrix, by authority of an order of the superior court in probate, sold at public sale the stock of goods on hand, including the liquor license, and the plaintiff became the purchaser at such sale. Thereafter *309the plaintiff demanded a return of the license, which was refused. He subsequently brought this action to recover the value of the license and damages. Upon the trial of the case to the jury, the court directed a verdict and entered a judgment in favor of the plaintiff, for $354.15, the value of the unexpired portion of the license. The defendants have appealed.
Several assignments of error are made; but the position of appellant is that a liquor license is not property in the ordinary acceptance of the term, that it does not pass by descent, and is not assets in the hands of an administrator, and such administrator or successor in estate would not be authorized to conduct business under such license. It is no doubt true, as we have heretofore said, that a “license to sell intoxicating liquors is merely a temporary permit, and not a contract giving vested or property rights.” State ex rel. Aberdeen v. Superior Court, 44 Wash. 526, 87 Pac. 818; Krueger v. Colville, 49 Wash. 295, 95 Pac. 81; State ex rel. Pasco v. Superior Court, 49 Wash. 268, 94 Pac. 1086. The right to conduct the business is personal to the licensee, and does not pass upon his death to his administrators or assigns. But this is true only as between the state or the licensor and the licensee, and as to third persons when the statutes do not permit transfers from one person to another.
“But where the statute recognizes the right of transfer from one to another, and where the right is a valuable' right, capable of being surrendered and reduced to money, a different rule prevails. In such cases the license or right to do business becomes a valuable property right, subject to barter and sale. It is property with value and quality.” Degginger v. Seattle Brewing & Malting Co., 41 Wash. 385, 83 Pac. 898, 4 L. R. A. (N. S.) 626.
This latter rule prevails in this case, because the city charter of Bellingham provides that “any license . . . may be transferred by and with .the consent of the city council, and the rights given to the holder . . . shall inure to the person to whom transferred.” City Charter, § 96. A city Ordi*310nance, No. 70, also provides for a transfer of such license to a bona fide purchaser. It seems plain, therefore, that, as between the plaintiff and the defendants, the license was a valuable property right, and the defendants were liable for the value of the license which they had taken and converted to their own use without right, as much so as though they had taken the stock of goods on hand or any other property. It is conceded that the value of the unexpired portion of this license was the sum of $354.15, for which the court entered judgment. This is conclusive of the case, and it is therefore unnecessary to notice other points.
The judgment is affirmed.
Chadwick, Fullerton, Ellis, and Morris, JJ., concur.